Citation Nr: 1636063	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-21 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the appellant can be recognized as the Veteran's surviving spouse for the purpose of entitlement to dependency and indemnity compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from October to April 1982.  The appellant legally married the Veteran on January [redacted], 2005 and it appears that she legally divorced the Veteran in approximately 2009.  The Veteran died on January [redacted], 2011 and the appellant contends that she is his surviving spouse for the purposes of VA death benefits. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Philadelphia, Pennsylvania.  

This appeal is being processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary in order to afford the appellant her requested Board hearing.  In this regard, in her July 2013 substantive appeal, the appellant indicated that she wished to testify at a Board hearing in Washington, DC.  Pursuant to this request, the appellant was scheduled for Board hearings in May 2016 and August 2016.  Notification of the May 2016 Board hearing was mailed to the address "[redacted]," on April 8, 2016.  However, a review of the record shows that this was not the appellant's most recent address of record.  Significantly, the appellant's July 2013 substantive appeal notes that her address was "[redacted]."  Notification of the August 2016 Board hearing was mailed to the address "[redacted]" on June 16, 2016.  On July 1, 2016, the United States Postal Service (USPS) returned the June 16, 2006 letter as undeliverable.  

The appellant has not yet been afforded her requested hearing.  As the June 16, 2016 did not include the appellant's full address (i.e., it was missing "[redacted]") and the appellant was not provided notice of the August 2016 Board hearing, action should be taken to send to schedule the appellant for a Board hearing before a Veterans Law Judge with notification to her current, correct address.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.702, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board hearing before a Veterans Law Judge and notify her of this hearing at her current, correct address of record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


